DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed August 3, 2021, have been fully considered and are persuasive.  The provisional nonstatutory double patenting rejection has been withdrawn. 
Applicants’ terminal disclaimer filed on August 3, 2021 has been acknowledged. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  claims 1-6 are allowed.
Claims 1-6 are allowed because the provisional nonstatutory double patenting (ODP) rejection has been withdrawn due to the submission of a terminal disclaimer. 
No other prior art teaches or suggests “a positive electrode active material for nonaqueous electrolyte secondary batteries, comprising secondary particles of lithium transition metal oxide comprising aggregates of primary particles of the oxide, the primary particles having an average particle size of not less than 1 µm, the secondary particles having a void content of more than 30%, wherein the positive electrode active material includes a long void that is continuous from a surface of the secondary particle over a length of more than 1/6 of a particle diameter, and a proportion of the long voids relative to voids within the secondary particles is not less than 50%”. 
Claims 1-6 are now allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722             

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722